DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Receipt of claim amendments and arguments filed on 01/05/2022 is acknowledged. Claims 1 and 4-23 are currently pending. Rejections and objections not reiterated herein have been withdrawn. All claims have been examined in their entirety.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 10 and 21-23 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Harschneck et al. (WO 2018/177995-priority document EP17164442 provided herein).
Claim 10 still includes the compound of formula
    PNG
    media_image1.png
    167
    272
    media_image1.png
    Greyscale
 (now third compound in claim 10).

    PNG
    media_image2.png
    143
    273
    media_image2.png
    Greyscale
and/or
    PNG
    media_image1.png
    167
    272
    media_image1.png
    Greyscale
.

Harschneck teaches the compounds of formula (Table I-T1)
    PNG
    media_image3.png
    199
    446
    media_image3.png
    Greyscale
I-T1-17, and
    PNG
    media_image4.png
    189
    453
    media_image4.png
    Greyscale
 I-T1-16, which are used in agricultural compositions and as pesticides for controlling ectoparasites, insects, arachnids and nematodes (see Table 1-T1). The prior art teaches insecticidal 
The priority document of the prior art shows compounds I-T1-1 and I-T1-2, which contain a Br at the 2-position of the thiophene ring. The subgenus of compounds in the priority document that represents compounds I-T1-1 and I-T1-2 is of formula (I’b): 
    PNG
    media_image5.png
    349
    579
    media_image5.png
    Greyscale
, which subgenus of formula (I’b) discloses that R3 is Cl, Br or I. This is implicit support for the compounds I-T1-16, I-T1-17 and I-T1-18 wherein there’s a Cl at the 2-position of the thiophene ring of the prior art. See MPEP 2144.01, Implicit Disclosure: "[I]n considering the disclosure of a reference, it is proper to take into account not only specific teachings of the reference In re Preda, 401 F.2d 825, 826, 159 USPQ 342, 344 (CCPA 1968) (A process for catalytically producing carbon disulfide by reacting sulfur vapor and methane in the presence of charcoal at a temperature of "about 750-830°C" was found to be met by a reference which expressly taught the same process at 700°C because the reference recognized the possibility of using temperatures greater than 750°C. The reference disclosed that catalytic processes for converting methane with sulfur vapors into carbon disulfide at temperatures greater than 750°C (albeit without charcoal) was known, and that 700°C was "much lower than had previously proved feasible."); In re Lamberti, 545 F.2d 747, 750, 192 USPQ 278, 280 (CCPA 1976) (Reference disclosure of a compound where the R-S-R' portion has "at least one methylene group attached to the sulfur atom" implies that the other R group attached to the sulfur atom can be other than methylene and therefore suggests asymmetric dialkyl moieties.)
Applicant’s arguments have been carefully considered but were found unpersuasive. In regards to claim 10 Applicants stated that the claim was amended to no longer recite the second and fourth compounds. However, the amendment submitted by Applicant only removed the second compound and not the fourth compound.
Applicants argue that compounds I-1-17 and I-T1-16 of Harschneck have a priority date of March 26, 2018, as these compounds were not included in Harschneck’s priority document. Applicants argue that since Formula (I’b) in Harschneck’s priority document includes the “broad definitions of R1 and R2 on pages 2-3”, the compounds of Formula (I’b) could not be “at once envisaged”. However, in Harschneck’s priority document, paragraph [0032] clearly states that in the Formula (I’b) R2 is preferably H or 3 and R1 is optionally CN-substituted cyclopropyl (such as cyclopropyl or 1-CN-cyclopropyl). See paragraph [0032]:

    PNG
    media_image6.png
    51
    646
    media_image6.png
    Greyscale

The preferred substituents for R1 and R2 in the priority document are so limited (only two substituents each) that one of ordinary skill in the art would have at once envisaged the compounds of Formula (I’b) and particularly, the species I-T1-16 and I-T1-17 from the priority document. Thus, the effective filing date for species I-T1-16 and I-T1-17 is the priority document EP17164442 date (March 31, 2017). 

Conclusion
Claims 1, 4-9 and 11-20 are in condition for allowance. Claims 10 and 21-23 are rejected. 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph K McKane can be reached on 571-272-0699. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VALERIE RODRIGUEZ-GARCIA/Primary Examiner, Art Unit 1626